DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 4 and 16 are objected to because of the following informalities:  Claim 4 is missing from the list of claims. Claim 16 recites “receive” and “send” and should be corrected to “receiving” and “sending”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9-11, 14, 16, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 10,799,761 B2. Claims 1-3, 5, 10, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,583,325 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see charts below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/025,331
U.S. Patent 10,799,761 B2
Claim 1 (and similar claims 9 and 16).  An apparatus comprising:
a processor;
a sensor; and
a memory storing computer-readable instructions that, when executed by the processor, cause the apparatus to:









send, during a first activity challenge associated with a first performance level and to one or more computing devices associated with one or more users participating in the first activity challenge, a request to adjust the first performance level associated with the first activity challenge to a second performance level;

receive, from at least one computing device associated with at least one user of the one or more users, at least one indication that the request to adjust the first performance level to the second performance level is accepted; and

initiate, during the first activity challenge, a second activity challenge associated with the second performance level and including the at least one user.

Claim 1. An apparatus comprising:
a processor;
a sensor; and
a memory storing computer-readable instructions that, when executed, cause the processor to:

determine one or more other users, having one or more attributes having a threshold level of similarity to one or more attributes of a user of the apparatus, to participate in a first activity challenge with the user, the first activity challenge associated with a first performance level;

initiate the first activity challenge including the user and the one or more other users;

send, during the first activity challenge and to one or more computing devices associated with the one or more other users, a request to adjust the first performance level associated with the first activity challenge to a second performance level;



receive, from at least one computing device associated with at least one of the one or more other users, indications that the request to adjust the first performance level to the second performance level is accepted; and

initiate, during the first activity challenge, a second activity challenge associated with the second performance level and including the user and the at least one of the one or more other users.



Claim 2 (and similar claims 10 and 19). The apparatus of claim 1, wherein the first activity challenge is initiated by a first user of the one or more users, and wherein other users, of the one or more users, have a current workout route that: is within a vicinity of a current workout route of the first user or is a similar distance as a distance of the current workout route of the first user.


Claim 3. The apparatus of claim 1, wherein determining the one or more other users is based on whether a current workout route of the one or more other users: is within a vicinity of a current workout route of the user or is a similar distance as the current workout route of the user.



Claim 3 (and similar claim 11). The apparatus of claim 1, wherein the one or more users share one or more attributes having a threshold level of similarity, and wherein the one or more attributes comprise: an age, a weight, a height, a fitness level, a resting heart rate, a current location, or a current workout route.


Claim 4. The apparatus of claim 1, wherein the one or more attributes of the user comprises at least one of an age, a weight, a height, a fitness level, a resting heart rate, a current location, or a current workout route.

Claim 5. The apparatus of claim 1, wherein the instructions, when executed by the processor, further cause the apparatus to:

transmit, to the one or more computing devices associated with the one or more users, first information related to the first activity challenge; and
transmit, to the at least one computing device associated with the at least one user, second information related to the second activity challenge.




Claim 5. The apparatus of claim 1, wherein the memory stores further computer-readable instructions that, when executed, cause the processor to:
transmit, to the one or more computing devices associated with the one or more other users, first information related to the first activity challenge; and
transmit, to the one or more computing devices associated with the at least one of the one or more other users, second information related to the second activity challenge.



Claim 6. The apparatus of claim 1, wherein the instructions, when executed by the processor, further cause the apparatus to:


initiate the second activity challenge based on receiving, from a threshold percentage of the one or more users, the at least one indication that the request to adjust the first performance level to the second performance level is accepted.



Claim 6. The apparatus of claim 1, wherein the memory stores further computer-readable instructions that, when executed, cause the processor to:

initiate the second activity challenge based on receiving, from a threshold percentage of the one or more other users, the indications that the request to adjust the first performance level to the second performance level is accepted.


Claim 7 (and similar claims 14 and 17). The apparatus of claim 1, wherein the instructions, when executed by the processor, further cause the apparatus to:


receive, from each of the one or more users, athletic activity data collected during at least one of: the first activity challenge and the second activity challenge; and

after determining that at least one of the one or more users has completed the first activity challenge or the second activity challenge, compare the athletic activity data received from each of the one or more users to determine a winner of the first activity challenge or a winner of the second activity challenge.


Claim 7. The apparatus of claim 1, wherein the memory stores further computer-readable instructions that, when executed, cause the processor to:

determine, based on collecting data, using the sensor, during the first activity challenge and the second activity challenge, an accumulated total of one or more metrics associated with an athletic activity performed by the user; and

after determining that the user has completed the first activity challenge or the second activity challenge, compare the accumulated total of the one or more metrics for the user to accumulated totals of the one or more metrics for the one or more other users to determine a winner of the first activity challenge and a winner of the second activity challenge.





Application 17/025,331
U.S. Patent 10,583,325 B2
Claim 1 (and similar claims 9 and 16).  An apparatus comprising:
a processor;
a sensor; and
a memory storing computer-readable instructions that, when executed by the processor, cause the apparatus to:




















send, during a first activity challenge associated with a first performance level and to one or more computing devices associated with one or more users participating in the first activity challenge, a request to adjust the first performance level associated with the first activity challenge to a second performance level;

receive, from at least one computing device associated with at least one user of the one or more users, at least one indication that the request to adjust the first performance level to the second performance level is accepted; and

initiate, during the first activity challenge, a second activity challenge associated with the second performance level and including the at least one user.

Claim 1. An apparatus comprising:
a processor;
a sensor; and
a memory storing computer-readable instructions that, when executed, cause the processor to:
identify one or more attributes of a user of the apparatus;

determine one or more other users having one more attributes having a threshold level of similarity to the one or more attributes of the user;

select one or more participants to participate in a first activity challenge with the user by determining, from the one or more other users, those users having a current workout route similar to a current workout route of the user;

generate a scheduler that suggests a schedule for performing an athletic activity associated with the first activity challenge and a first performance level associated with the first activity challenge;

initiate the first activity challenge associated with the first performance level and including the user and the one or more participants;

send, during the first activity challenge and to the one or more participants, a request to adjust the first performance level associated with the first activity challenge to a second performance level;





receive, from at least one of the one or more participants, indications that the request to adjust the first performance level to the second performance level is accepted;


initiate, during the first activity challenge, a second activity challenge associated with the second performance level and including the user and the at least one of the one or more participants;

collect, using the sensor and during the first activity challenge and the second activity challenge, data corresponding to the athletic activity performed by the user;

determine one or more metrics from the collected data;

determine an accumulated total of the one or more metrics;

determine whether the accumulated total of the one or more metrics has met a first predetermined threshold associated with the first performance level and a second predetermined threshold associated with the second performance level; and

in response to determining the accumulated total of the one or more metrics has met the first predetermined threshold associated with the first performance level and the second predetermined threshold associated with the second performance level, determine that the user has completed the first activity challenge and the second activity challenge.




Claim 2 (and similar claims 10 and 19). The apparatus of claim 1, wherein the first activity challenge is initiated by a first user of the one or more users, and wherein other users, of the one or more users, have a current workout route that: is within a vicinity of a current workout route of the first user or is a similar distance as a distance of the current workout route of the first user.


From claim 1 above:

select one or more participants to participate in a first activity challenge with the user by determining, from the one or more other users, those users having a current workout route similar to a current workout route of the user;



Claim 3. The apparatus of claim 1, 

wherein the one or more users share one or more attributes having a threshold level of similarity, and

wherein the one or more attributes comprise: an age, a weight, a height, a fitness level, a resting heart rate, a current location, or a current workout route.

From claim 1 above: 
determine one or more other users having one more attributes having a threshold level of similarity to the one or more attributes of the user;

Claim 3. The apparatus of claim 1, wherein the one or more attributes of the user includes at least one of an age, a weight, a height, a fitness level, a resting heart rate, a current location, and a current route traversed, and

wherein selecting the one or more participants is based on whether the current workout route of a participant is within a vicinity of the current workout route of the user or whether the current workout route of the participant is a similar distance as the current workout route of the user.

Claim 5. The apparatus of claim 1, wherein the instructions, when executed by the processor, further cause the apparatus to:

transmit, to the one or more computing devices associated with the one or more users, first information related to the first activity challenge; and
transmit, to the at least one computing device associated with the at least one user, second information related to the second activity challenge.

Claim 4. The apparatus of claim 1, wherein the memory stores further computer-readable instructions that, when executed, cause the processor to:
transmit first information related to the first activity challenge to the one or more participants; and


transmit second information related to the second activity challenge to the at least one of the one or more participants.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-3 and 5-8 are drawn to an apparatus (machine).
Claims 9-15 are drawn to a method (process).
Claims 16-20 are drawn to a method (process).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of a mental process and/or certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 16 as exemplary: 

16.	A method comprising:
collecting, by a first computing device associated with a first user and while the first user is participating in a first activity challenge associated with a first performance level, athletic activity data of the first user (mental process: a person, in their mind, can count the number of push-ups they are doing while participating in a challenge of doing 10 push-ups);
receive, during the first activity challenge and from a second computing device associated with a second user participating in the first activity challenge, a request to participate in the first activity challenge with the first performance level adjusted to a second performance level (certain methods of organizing human activity: a second person, can challenge the first person to do more and asks to do 20 push-ups) and;
send, to the second computing device, an indication that the request to participate in the first activity challenge with the first performance level adjusted to the second performance level is accepted (certain methods of organizing human activity: the first person accepts the challenge to do 20 push-ups); and
receive an indication that a first activity challenge has been adjusted to be associated with the second performance level (certain methods of organizing human activity: this could be done any number of ways, such as by communicating via a text message, writing on a board at the gym, etc. (i.e. a message saying “new goal: 20 push-ups”)).

Under broadest reasonable interpretation, independent claims 1, 9, and 16 cover the performance of mental processes and/or certain methods of organizing human activity, aside from the reference to a generic computer or computer components (e.g. a first/second computing device, a processor, a sensor, a memory).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1, 9, and 16 recite the additional elements of a first/second computing device, a processor, a sensor, and a memory. The first/second computing device, processor, sensor, and memory are recited at a high level of generality (i.e. as generic devices performing generic computer functions like processing and transmitting data) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. processing and transmitting). In other words, the claims invoke the first/second computing device, processor, sensor, and memory merely as tools to execute the abstract idea. Thus, the abstract idea is not integrated into a practical application.

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Independent claims 1, 9, and 16 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the first/second computing device, processor, sensor, and memory are recited at a high level of generality (i.e. as generic devices performing generic functions like processing and transmitting data) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer. The additional elements of the first/second computing device, processor, sensor, and memory have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
process[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
store[ing] data is well understood, routine, and conventional [MPEP 21060.05(d)4]
display[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)5]
the combination of these additional elements is also well-known, routine, and conventional: process[ing] data, store[ing] data, display[ing] data [MPEP 2106.05(d) and MPEP 2106.07(a)6]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2, 3, 5-8, 10-15, and 17-20 inherit the same abstract idea as claims 1, 9, and 16.
Claims 2, 3, 5-8, 10-15, and 17-20 recite similar additional transmitting, initiating, receiving, determining, sending, and various grouping attribute limitations that, under their BRI, fall within the mental process and/or certain methods of organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/16/2022